Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 14 and 15 remain in the application as withdrawn and do not appear would be in condition for rejoinder.  In each of the claims “the further body” is unclear and in claims 14-15 it is unclear where there is an additional rigid member.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-12 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the claims the distinction between the claimed “projection”, “integral tab” and “arms” is unclear because it appears that each term is referring to the same element (35 in the drawings).  Claim 2 is indefinite because it is unclear what would be between two and three.  In claim 3, lines 8 and 11 and similarly clams 7 and 8, the “at least one of said apertures” is a double inclusion and appears should be prefaced by --the-- or --said-- since the limitation was already introduced in line 7.  Similarly in claim 4, line 1, “further bodies” is a double inclusion and again appears should be prefaced by --the-- or --said--.  In claim 7, line 12, and similarly in claim 8, there is no antecedent basis for “the integral tab” and then in line 20, the “tabs” becomes a double inclusion.  In claim 9 the pairs of tabs is unclear because tabs are claimed a projecting through the aperture (end of claim 9) which contradicts the disclosure where it is only of the tabs of the pair which extends through the aperture.  Similarly in claim 10, the tabs have already claimed as extending through the aperture so “only one tab” is a negative limitation.  Also the “notch” in claim 9 is not consistent with the aperture in claim 8.  The claims were examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fish (US 871,921).  Fish discloses a locking device comprising: a screw threaded fastener (4); a first disk-like body (4) having an annular portion with a plurality of apertures (6 and 12) and a central through hole (5); and at least one further body (9) having a projection/integral tab extending through the aperture with an end portion (10) extending above a surface of the disk-like body to engage with a planar surface on the fastener (Fig. 1).  Wherein the projection deflects within in the aperture in a tightening direction and, under tendency to loosen jams against a surface of the aperture to resist the loosening (paragraph beginning line 60).  One of the apertures is a notch (12) in an outer periphery of the disk-like body.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4,6-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bystrom (US 1,116,350) in view of Gunkel (US 1,622,581).  Bystrom discloses a locking device for use with a screw threaded fastener (b) comprising: a first disk-like body (Fig. 3) having an annular portion (f) with a central through hole and an aperture in the form of a notch (j) open to an outer periphery; at least one further body (Fig. 2) comprising a second disk-like body (e) coaxial with the first having a second central through hole and having at least one projection/integral tab (m) projecting through the aperture (see Fig. 5) with an end portion (o) jutting above an adjacent surfaces of the first disk-like body to engage with an adjacent planer surface on the fastener (see Fig. 1); wherein when the fastener is tightened the projection deflects within the aperture and under loosening jams against the surface of the fastener (paragraph beginning line 91).  The projection is resilient (paragraph beginning line 81); and there are two “arms” (m and n).  Bystrom does not disclose a plurality of apertures.  Gunkel discloses a locking device similar to Bystrom including a first and second disk-like bodies (42 and 30 respectively) but, in Gunkel the first disk-like body includes a plurality of three of aperture (43, 44, 45) each receiving a projection (31, 32, 33) of the second disk-like body.  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to provide the locking device of Bystrom with three apertures and projections respectively in the first and second disk-like bodies as disclosed in Gunkel because both Bystrom and Gunkel are from the same field of endeavor where the combination would yield the same predictable results.  It would be a duplication of the parts without any new or unexpected results.

Allowable Subject Matter
Claims 9-12 appear would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The claims are still indefinite where any allowable claimed subject matter remains unclear.

Conclusion
Applicant’s remarks have been considered.  As to the claimed subject matter now not being allowable it was noted in the previous office action the indicated allowable subject matter was subject to the correction of 112 rejections.  Also, the amendment deleted an essential feature of the claims namely that the projection/tab jams against opposing surface.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677